Citation Nr: 1500504	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-45 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for major depressive disorder with social phobia, rated at 70 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel



INTRODUCTION

The Veteran served on active duty from March 1989 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and November 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for major depressive disorder with social phobia and a TDIU, respectively. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a hearing before the Board to be held at the RO in October 2014.  He did not appear for the hearing.  However, in September 2014, he had notified the RO of a change of address, as he had moved across the country, and had asked that the hearing be postponed.  In November 2014, his representative requested that the hearing be re-scheduled.  As such hearing has not been rescheduled, such should be accomplished on remand. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




